COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 KEITH REYNOLDS,                             §               No. 08-14-00307-CR

                      Appellant,             §                 Appeal from the

 v.                                          §           Criminal District Court No. 1

 THE STATE OF TEXAS,                         §            of El Paso County, Texas

                       State.                §               (TC# 20090D02381)

                                           §
                                         ORDER

       The Court GRANTS Angie Morales’ third request for an extension of time within which

to file the Reporter’s Record until April 2, 2015.        NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Angie Morales, Official Court Reporter for Criminal District

Court No. 1 for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before April 2, 2015.

       IT IS SO ORDERED this 3rd day of March, 2015.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.